Citation Nr: 0825381	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-27 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of hernia 
repair.

2.  Entitlement to service connection for macules on the 
tongue.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a disability 
manifested by heart murmur.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for right carpal tunnel 
syndrome.

9.  Entitlement to service connection for left carpal tunnel 
syndrome.

10.  Entitlement to service connection for bilateral pes 
planus.

11.  Entitlement to service connection for low back 
disability.

12.  Entitlement to service connection for right knee 
disability.

13.  Entitlement to service connection for status post 
salpingo-oophorectomy.

14.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

15.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to July 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and December 2005 rating 
decisions of the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
issues on appeal.

In January 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The issues of entitlement to service connection for macules 
on the tongue, a disability manifested by heart murmur, 
bilateral pes planus, bronchitis, asthma, sinusitis, right 
carpal tunnel syndrome, left carpal tunnel syndrome, low back 
disability, right knee disability, status post salpingo-
oophorectomy, hypertension, PTSD, and bipolar disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran states that she underwent a hernia repair while 
in service in 1999, and the separation examination shows that 
the examiner noted the veteran had an umbilical hernia repair 
scar.


CONCLUSION OF LAW

Residuals of hernia repair were incurred in service.  
38 U.S.C.A. §§ 1110, 5107, (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the claim of 
entitlement to service connection for residuals of hernia 
repair.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist for this issue, such error was harmless 
and will not be further discussed.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for umbilical hernia repair scar.  Initially, the 
Board notes that the majority of the veteran's service 
medical records have not been found, and a further attempt to 
obtain them is being requested in the remand portion of this 
decision.  Nevertheless, as to this particular claim, the 
Board finds there is enough information in the record to 
grant the benefit sought.  

The veteran alleges that she underwent a hernia repair 
operation in 1999 at the Hempstead Hospital in Hempstead, New 
York.  The records from that surgery are not available.  The 
record reflects that VA sought to obtain those medical 
records from that facility and received notification from a 
law firm that the facility was in bankruptcy procedures and 
that any and all medical records had been destroyed.  The 
veteran's separation examination shows that the examiner 
noted in the section for "[i]dentifying body marks, scars, 
and tattoos" that the veteran had an "umbilical hernia 
repair scar."  Thus, what service medical records are of 
record confirm that the veteran underwent a hernia repair 
while in service (the entrance examination does not show a 
hernia repair scar).  Resolving any reasonable doubt in favor 
of the veteran, particularly when records are missing due to 
no fault of the veteran, the Board finds that service 
connection for residuals of a hernia repair is warranted.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of hernia repair is granted.


REMAND

The veteran served on active duty for over 14 years.  Her 
service medical records have not been located.  The RO has 
made several attempts to obtain the records from the National 
Personnel Records Center to no avail, although it has 
received the entrance examination, separation examination, 
dental records, and service personnel records.  

Under 38 U.S.C.A. § 5103A, it states the following, in part:

The Secretary shall make reasonable 
efforts to assist a claimant in obtaining 
evidence necessary to substantiate the 
claimant's claim for a benefit under a 
law administered by the Secretary. . . .

Whenever the Secretary attempts to obtain 
records from a Federal department or 
agency under this subsection or 
subsection (c), the efforts to obtain 
those records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.

38 U.S.C.A. § 5103A(a), (b)(3) (italics added); see also 
38 C.F.R. § 3.159(c)(2) (2007).

While the RO has made several attempt to obtain these 
records, there has been no official finding that it is 
"reasonably certain that such records do not exist" or that 
"further efforts to obtain those records would be futile."  
See id.

Following the February 2007 RO hearing, in a February 2007 
Deferred Rating Decision, the Decision Review Officer stated, 
"Please make another attempt to obtain [the veteran's] 
service medical records (veteran thinks they might still be 
[at] Great Lakes Naval Medical Center Clinic!)."  The record 
reflects that in March 2007, a letter was sent to Great Lakes 
Naval Hospital.  There is no response from that facility.  
The Board finds that another letter must be sent to that 
facility in an attempt to find the veteran's service medical 
records, and that a response is required.  If the facility 
indicates that no such records exist, then the RO/AMC must 
comply with the provisions provided above.  See id.

Whether the service medical records are found, the Board 
finds that veteran should be scheduled for VA examinations in 
connection with her claims.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The veteran failed to appear to 
multiple examinations which the RO had scheduled throughout 
the appeal period.  At the January 2008 hearing, however, the 
veteran and her representative asserted she would attend 
examinations if scheduled.  The Board finds an additional 
opportunity for examinations in connection with her claims 
should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
any of the veteran's service medical 
records from the Naval Health Clinic at 
3001A Sixth Street, Great Lakes, IL 
60088.  The RO/AMC should make follow-up 
requests unless doing so would be futile 
or it is reasonable certain that the 
records do no exist.  See 38 U.S.C.A. 
§ 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2).

2.  The RO/AMC should attempt to obtain 
service medical records before scheduling 
any examinations for the veteran.  

3.  The RO/AMC should schedule the 
veteran for a respiratory and/or ear, 
nose, and throat examination(s) to 
determine whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that the veteran has 
present disabilities involving macules on 
the tongue, bronchitis, asthma, and 
sinusitis as a result of an injury or 
disease incurred during active service.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions provided should 
be based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

4.  The RO/AMC should schedule the 
veteran for a cardiovascular examination 
to determine whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that the veteran 
has a present disability manifested by a 
heart murmur or has hypertension as a 
result of an injury or disease incurred 
during active service.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions provided should 
be based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

5.  The RO/AMC should schedule the 
veteran for an orthopedic examination to 
determine whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that the veteran has 
present disabilities involving bilateral 
pes planus, low back disability, and 
right knee disability as a result of an 
injury or disease incurred during active 
service.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions provided should 
be based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

6.  The RO/AMC should schedule the 
veteran for a neurological examination to 
determine whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that the veteran has 
carpal tunnel syndrome of the right 
and/or left upper extremity as a result 
of an injury or disease incurred during 
active service.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions provided should 
be based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

7.  The RO/AMC should schedule the 
veteran for a gynecological examination 
to determine whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that the veteran 
underwent salpingo-oophorectomy during 
active service.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions provided should 
be based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

8.  The RO/AMC should schedule the 
veteran for a psychiatric examination to 
determine whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that the veteran has 
bipolar disorder and/or PTSD as a result 
of an injury or disease incurred during 
active service.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions provided should 
be based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

9.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is hereby notified that it is her 
responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  

10.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


